Title: To Benjamin Franklin from ——— Durand de las Bordas, 16 August 1778
From: Durand de Las Bordas, ——
To: Franklin, Benjamin


Monsieur
Paris le 16e août 1778
J’ay vû naitre Les pretentions de L’amerique, j’ay vû triompher Ses armes et Sa cause etoit Si Belle, que La regardant comme personnelle, j’ay joui Sincerement de tous ses avantages. Le Succés Le plus Brillant a couronné Ses hauttes Entreprises, Ses voeux sont remplis et quoiqu’il vous importe peu de Savoir La part que j’y prends, je ne peus resister plus Longtems a L’envie que j’ay de vous La faire connoitre.
Cette revolution fait sans doutte Le Bonheur de L’amerique, La France le partage et chaque Cytoyen fait Eclater sa joye. Ma Satisfaction est d’autant plus grande, que Le Roy de France, m’ayant nommé Son consul a cagliary et autres ports du Royaume de Sardaigne, je trouveray peutetre des occasions dans ce département a me rendre utille aux Sujets de L’amerique; je les saisiray avec Empressement et dans tous les tems, je Leur Seray dévoué Sans reserve: cet interet que je Sens plus vivement que je ne L’exprime est commun a toutte ma famille; M. Gabriel Durand mon pere, m’ecrit de Barcelone En Catalogne, ou il reside depuis Longtems, et me charge de vous demander pour Luy Le consulat des Etats reunis de L’amerique dans cette principauté; Si vous n’avez point disposé de cette plasse, je vous en Demande La preference, Lorsque Les circonstances vous permettront d’y nommer; vous ne Sauriez en charger personne de plus Zélé pour La prospérité d’une puissance dont vous faittes La gloire et L’ornement. Je suis avec respect, Monsieur, Votre tres humble et tres obeissant Serviteur
DurandHotel D’artois rüe Guénégaud
Mr Franklin ministre plenipotentiaire des americains a Passy
 
Endorsed: Durand Consul
